Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 22-BG-627

IN RE JIN-HO CYNN,
                                                     DDN2020-D185
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 395450

BEFORE: Deahl and AliKhan, Associate Judges, and Washington, Senior Judge.

                                  ORDER
                            (FILED—October 27, 2022)

      On consideration of the certified order from the Commonwealth of Virginia
suspending respondent from the practice of law for 90 days with terms; this court’s
August 23, 2022, order suspending respondent pending final disposition of this
proceeding and directing him to show cause why reciprocal discipline should not be
imposed; and the statement of Disciplinary Counsel; and it appearing that respondent
has not filed a response or his D.C. Bar R. XI, § 14(g) affidavit, it is

       ORDERED that Jin-Ho Cynn is hereby suspended for 90 days from the
practice of law in the District of Columbia subject to the terms imposed in Virginia.
See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010) (explaining that there is a
rebuttable presumption in favor of imposition of identical discipline and exceptions
to this presumption should be rare); In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(explaining that a rebuttable presumption of identical reciprocal discipline applies to
all cases in which the respondent does not participate). It is

      FURTHER ORDERED that, for purposes of reinstatement, respondent’s
suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).

                                   PER CURIAM